Great Valley Anthracite Coal Corporation v. Commissioner.Great Valley Anthracite Coal Corp. v. CommissionerDocket No. 3755.United States Tax Court1945 Tax Ct. Memo LEXIS 361; 4 T.C.M. (CCH) 1; T.C.M. (RIA) 45001; January 2, 1945*361  Milton C. Ferguson, Esq., 702 Southern Bldg., Washington 5, D.C., for the petitioner. E. L. Corbin, Esq., for the respondent.  HILL Memorandum Findings of Fact and Opinion HILL, Judge: This proceeding is for the redetermination of deficiencies in income tax for the fiscal years ended June 30, 1940, 1941 and 1942, in the respective amounts of $189.43, $868.93 and $209.99; and for the redetermination of deficiencies in declared value excess profits tax and excess profits tax for the fiscal year ended June 30, 1942 in the respective amounts of $528.30 and $2,652.60. The determination of the above named deficiencies was based on a number of adjustments made in petitioner's Federal income tax returns on Form 1120 for its taxable years 1940 and 1941 and in its Federal income and excess profits tax returns on Forms 1120 and 1121 for its taxable year 1942. The adjustments involved a reduction in the basis of depreciable assets and consequently a reduction for each of the years of the amount of allowable depreciation; also a reduction of the basis for the computation of petitioner's excess profits tax credit based on invested capital for its fiscal year 1942. Other adjustments*362  are not in controversy. The facts are all stipulated and are found as stipulated. The stipulation is incorporated herein by reference. All points of controversy are settled by such stipulation. Petitioner has agreed to recomputations of deficiencies made by the respondent on the basis of such stipulation and the parties join in requesting that a decision be entered herein accordingly. Pursuant to such stipulation, agreement and request, Decision will be entered under Rule 50.